Exhibit 10.1

 

 

 [a1.jpg]

 

October 1, 2020

 

Via email

Eric Salzman

 

Dear Eric:

 

This letter agreement amends and restates the employment offer letter entered
into between you and Safeguard Scientifics, Inc. (“Safeguard” or the “Company”),
dated March 30, 2020 (the “Prior Agreement”) in order to reflect negotiated and
mutually acceptable new provisions pertaining to your continued employment with
Safeguard.

 

Safeguard is pleased to confirm your continued full-time employment in the
position of Chief Restructuring Officer at Safeguard on the terms and subject to
the conditions set forth in this letter agreement. You will continue in your
role as the Chief Restructuring Officer, reporting to the Executive Chairman of
Safeguard’s Board of Directors (“Board”), effective as of October 1, 2020 (the
“Effective Date”) for a fifteen-month term ending on December 31, 2021 (the
“Term”). You will be required to dedicate substantially all of your professional
time and efforts to your position with Safeguard. At the end of the Term, your
employment may be extended upon mutual agreement.

 

This letter agreement constitutes the entire agreement between you and Safeguard
and supersedes the Prior Agreement and the prior consulting agreement dated
November 21, 2019, by and between Safeguard and you as managing member of
SarniHaan Capital Partners LLC (the “Prior Consulting Agreement”), other than
with respect to the confidentiality and indemnification provisions set forth in
the Prior Consulting Agreement and the terms of the related confidentiality
agreement dated October 2, 2019.

 

Salary. The annual base salary rate associated with this position is $500,000
(i.e., $41,666.67 per month) (the “Base Salary”) and will be paid on a
semi-monthly basis.

 

Equity Grants. Within ten days of the Effective Date (the “Grant Date”), you
will receive a restricted stock grant of 75,000 shares of Safeguard’s common
stock, which will vest on a monthly basis on the last business day of the month
over the fifteen-month Term in equal monthly installments beginning on October
30, 2020, subject to your continued employment or service to Safeguard (the “RS
Grant”). In addition, within ten days of the Effective Date, you will also
receive a performance-based restricted stock unit grant representing a right to
receive an additional 100,000 shares of Safeguard’s common stock which will vest
and become payable based on criteria outlined in the applicable award agreement,
subject to your continued employment or service to Safeguard during the Term
(the “Performance RSU Grant,” and, together with the RS Grant, the “Equity
Grants”).

 

The Equity Grants will include dividend or dividend equivalent rights (as
applicable) which will accrue and/or become payable to you when the underlying
shares are vested or no longer subject to forfeiture, as applicable. Should any
dividend be declared and paid with respect to the shares of the Company common
stock during the period between (A) the Grant Date of the Equity Grant and (B)
the date on which the Equity Grant is vested or no longer subject to forfeiture,
as applicable, the Company shall credit to a dividend equivalent book account
the value of such dividend that would have been paid if the Equity Grant at the
time of the declaration of the dividend were outstanding shares of Company
common stock not otherwise subject to vesting or forfeiture and pay to you such
dividends if and when such Equity Grant is vested or no longer subject to
forfeiture, as applicable.

 

In addition to the Equity Grants, you will remain eligible to receive up to
20,000 fully-vested shares of common stock of Safeguard based on your
performance as determined by the Board during your employment with Safeguard
through October 1, 2020 (the “Discretionary Stock Grant”), which determination,
and issuance (if any), shall occur on or before October 10, 2020.

 

 

--------------------------------------------------------------------------------

 

 

The specific terms and conditions of the Equity Grants and the Discretionary
Stock Grant, if applicable, will be set forth further in the applicable award
agreement evidencing the Equity Grants and will be subject to the terms of the
2014 Equity Compensation Plan (the “Plan”).

 

Expense Reimbursement. You will be entitled to reimbursement for all reasonable
and necessary travel and business expenses in a timely manner according to the
Company policy.

 

Benefits. You will continue to be eligible to participate in Safeguard’s health,
dental, vision, disability, 401(k), and other benefit plans including fringe
benefits generally available to Safeguard executive employees from time to time.
And, you will continue to be entitled to accrue vacation at the annual rate of
three weeks of vacation per calendar year.

 

Severance Benefits. In the event Safeguard terminates your employment without
“Cause” (as defined below) or you resign for Good Reason (as defined below),
Safeguard will provide you the following benefits that will be the only
severance benefits or other payments in respect of your employment with
Safeguard to which you will be entitled. Without limiting the generality of the
foregoing, these benefits are in respect of all salary and other rights that you
may have against Safeguard or its affiliates.

 

If you are terminated without Cause or resign for Good Reason:

 

 

●

You will be paid an amount equivalent to the remainder of your Base Salary that
would have been paid to you during the Term, less applicable tax deductions and
withholdings. This severance amount will be paid in a lump sum within 10 days of
the termination date.

 

●

The Company will pay the cost of COBRA continuation coverage with respect to
medical insurance, less such co-payment amount payable by you under the terms of
the Company’s medical insurance program as in effect on the date of your
termination, for the balance of the Term.

 

●

All remaining unvested shares of your RS Grant shall accelerate and become fully
vested as of the termination date.

 

●

Notwithstanding anything to the contrary in the applicable Performance RSU Grant
award agreement, you will remain eligible for a pro rata portion of the
Performance RSU Grant. The pro rata portion will be equal to the greater of:

 

 

(A)

the number of restricted stock units that result from multiplying (x) the number
of restricted stock units subject to the Performance RSU Grant by (y) the actual
achievement of the performance criteria set forth in the Performance RSU Grant
award agreement (measured between 0% - 100%, as determined by the Company’s
Compensation Committee within 15 days of such termination date); and

 

 

(B)

the number of restricted stock units that result from multiplying (x) the number
of restricted stock units subject to the Performance RSU Grant by (y) by a
fraction, the numerator of which is the number of days during which you were
employed by Safeguard following the Effective Date and prior to the date of
termination and the denominator of which is 456.

 

Any pro rata portion will be paid within 20 days of such termination date in
accordance with the terms of the Performance RSU Grant.

 

All severance-related compensation and benefits described above will be
contingent on your execution of a release, in form acceptable to Safeguard in
its sole discretion, which is not subsequently rescinded, of all claims against
Safeguard pursuant to Safeguard’s standard employee form. You will have 21 days
following your termination of employment in which to consider the release
although you may execute it sooner.

 

In this letter agreement, the term “Cause” means (a) your willful failure to
abide by the reasonable work-related instructions and requests of the Executive
Chairman of the Board of Directors during your employment and/or your failure to
adhere to any written Safeguard policy in effect from time to time if you have
been given a reasonable opportunity to comply with such policy or cure your
failure to comply (which reasonable opportunity must be granted during the
10-day period preceding termination of this letter agreement); (b) your
appropriation (or attempted appropriation) of a material business opportunity of
Safeguard, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of Safeguard; (c) your
misappropriation (or attempted misappropriation) of any of Safeguard’s funds or
property; or (d) your conviction of, indictment for (or its procedural
equivalent), or your entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, or any other crime with respect to
which imprisonment is a possible punishment.

 

 

--------------------------------------------------------------------------------

 

 

In this letter agreement, the term “Good Reason” shall mean the occurrence of
one or more of the following, without your consent: (i) material diminution of
your authority, duties or responsibilities; (ii) a diminution in your Base
Salary; or (iii) any action or inaction that constitutes a material breach by
Safeguard of a material provision of this letter agreement; provided, that you
must provide written notice of termination for Good Reason to Safeguard within
30 days after the event constituting Good Reason first occurs, Safeguard shall
have a period of 30 days in which it may correct the act or failure to act that
constitutes the grounds for Good Reason and if Safeguard does not correct the
act or failure to act, you must terminate your employment for Good Reason within
30 days after the end of the cure period, in order for the termination to be
considered a Good Reason termination.

 

Terms of Employment, Agreements. Subject to the terms of this letter agreement,
you will be an employee-at-will and subject to the arrangements described in
Safeguard’s employee handbook as modified from time to time. In addition, this
offer is subject to your continued compliance with the various covenants
designed to protect Safeguard’s confidential information and employee and
customer relationships. These provisions are contained in the Confidentiality &
Intellectual Property Assignment Agreement you previously executed, a copy of
which is attached.

 

Indemnification and D&O Insurance. Safeguard will indemnify you and hold you
harmless in connection with your duties to the fullest extent provided by
Safeguard’s bylaws and applicable law and will cover you under directors’ and
officers’ liability insurance in accordance with its terms both during and,
while potential liability exists, after the Term in the same amount and to the
same extent as the Company covers its other officers and directors.

 

Miscellaneous. This letter agreement and the other agreements referred to herein
contain the entire agreement between the parties hereto and supersede any and
all prior agreements and understandings concerning your employment by Safeguard.
This letter agreement shall not be altered or otherwise amended, except pursuant
to an instrument in writing signed by each of the parties hereto. In the event
that any provision of this letter agreement is determined to be partially or
wholly invalid, illegal or unenforceable in any jurisdiction, then such
provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be modified or restricted, then such provision shall, as
to such jurisdiction, be deemed to be excised from this letter agreement. This
letter agreement will bind the heirs, personal representatives, successors and
assigns of both you and Safeguard, and inure to the benefit of both you and
Safeguard, and to your heirs, successors and assigns, except that the duties and
responsibilities of you are of a personal nature and shall not be assignable or
delegable in whole or in part by you. This letter agreement may be executed in
any number of counterparts, and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute but one
agreement. This letter agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania applicable to
contracts made and performed wholly therein without regard to rules governing
conflicts of law.

 

Compliance with Section 409A of the Code.

 

Compliance. This letter agreement will be interpreted to avoid any penalty
sanctions under Section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment will be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Section 409A of the Code, all payments to be made upon a termination of
employment under this letter agreement may only be made upon a “separation from
service” within the meaning of such term under Section 409A of the Code, each
payment made under this letter agreement will be treated as a separate payment
and the right to a series of installment payments under this letter agreement is
to be treated as a right to a series of separate payments. In no event will you,
directly or indirectly, designate the calendar year of any payments to be made
to you under this letter agreement. All reimbursements and in-kind benefits
provided under this letter agreement will be made or provided in accordance with
the requirements of Section 409A, including, where applicable, the requirement
that (i) any reimbursement is for expenses incurred during your lifetime (or
during a shorter period of time specified in this letter agreement), (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

 

--------------------------------------------------------------------------------

 

 

Payment Delay. Notwithstanding any provision in this letter agreement to the
contrary, if at the time of your separation from service with Safeguard,
Safeguard has securities which are publicly traded on an established securities
market and you are a “specified employee” (as defined in Section 409A of the
Code) and it is necessary to postpone the commencement of any severance payments
otherwise payable pursuant to this letter agreement as a result of such
termination of employment to prevent any accelerated or additional tax under
Section 409A of the Code, then Safeguard will postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) that are not
otherwise paid within the short-term deferral exception under Section 409A of
the Code and are in excess of the lesser of two times your then-annual
compensation or (ii) the limit on compensation then set forth in Section
401(a)(17) of the code, until the first payroll date that occurs after the date
that is six months following the your “separation from service” with Safeguard
(as defined under Section 409A of the Code). If any payments are postponed due
to such requirements, such postponed amounts will be paid in a lump sum to you
on the first payroll date that occurs after the date that is six months
following your “separation from service” with Safeguard. If you die during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of Section 409A of the Code will be paid to the personal
representative of your estate within 60 days after the date of your death.

 

We trust you will continue to enjoy the challenges and opportunities of working
in a dynamic environment, and look forward to a mutually rewarding association. 
If these terms are agreeable, please signify your acceptance below. If there are
any other questions, please do not hesitate to contact me.

 

Sincerely,

 

 

Robert J. Rosenthal

 

 

                                          

Agreed and accepted:         Name: Eric Salzman Date

 

 